Title: To George Washington from Henry Knox, 1 October 1793
From: Knox, Henry
To: Washington, George


          
            sir
            Elizabeth Town N. Jersey Octr 1. 1793.
          
          I shall go through New York tomorrow for Boston as my days of quarantine expire today.
            I hope to be in Philadelphia by the 25th instant.
          
          The french fleet excepting the Ambuscade will sail tomorrow from New York upon some
            cruise unknown.
          The surviellant saild on the 29th ultimo for France with dispatches from Mr Genet. and
            such is his desire that they should arrive safely, that he will in a day or two dispatch
            the Ceres, an armed brig with duplicates—It is said the
            fleet is to Winter in New York. still the fever rages in Philadelphia, and still the
            neighbouring towns take all possible precautions for their own safety. I am Sir with
            perfect respect and attachment Your humble Servant
          
            H. Knox
          
        